Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered June 8, 1988, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant is not currently incarcerated or under parole supervision. All efforts by assigned counsel to locate the defendant have been unsuccessful. Accordingly, it appears that the appeal is abandoned (see, People v Jinks, 140 AD2d 371; People v Southerland, 136 AD2d 662). Mangano, P. J., Kunzeman, Kooper, Sullivan and O’Brien, JJ., concur.